Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 10, 2017                                                                                     Stephen J. Markman
                                                                                                                  Chief Justice

                                                                                                       Robert P. Young, Jr.,
                                                                                                             Brian K. Zahra
  153651(59)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen,
            Plaintiff-Appellee,                                                                                        Justices
                                                                     SC: 153651
  v                                                                  COA: 324388
                                                                     Washtenaw CC: 13-001442-FH
  MELVIN EARL HOWARD,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the third motion of defendant-appellant to extend the
  time for filing his supplemental brief is GRANTED. The supplemental brief submitted
  on February 7, 2017, is accepted for timely.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 10, 2017
                                                                                Clerk